Citation Nr: 0212810	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.

(The issues of entitlement to an increased evaluation for a 
status post total left knee replacement, current evaluated as 
30 percent disabling, and an increased evaluation for a back 
disorder, currently evaluated as 10 percent disabling, will 
be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to increased evaluations 
for traumatic arthritis of the right ankle and traumatic 
arthritis with residuals of meniscectomy of the left knee.  
He subsequently perfected timely appeals with respect to 
those issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in July 1999.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was completed 
with respect to his claim of entitlement to an increased 
evaluation for traumatic arthritis of the right ankle.  
Thereafter, in October 2001, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
entitlement to an evaluation in excess of 10 percent for that 
disability.  The veteran's claims folder was subsequently 
returned to the Board.

It should be noted that the Board is undertaking additional 
development with respect to the claim for an increased 
evaluation for a status post total left knee replacement, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The record reflects that, in a July 2000 rating decision, the 
RO denied entitlement to service connection for degenerative 
arthritis of the right knee, claimed as secondary to the 
veteran's service-connected left knee disability.  In an 
Informal Hearing Presentation dated in September 2000, the 
veteran's representative expressed disagreement with the July 
2000 rating decision.  Thereafter, in the Board's January 
2001 remand, it was determined that the September 2000 
statement from the representative constituted a timely Notice 
of Disagreement (NOD) as to the issue of entitlement to 
service connection for degenerative arthritis of the right 
knee.  The Board therefore remanded that issue so that the RO 
could issue an SOC addressing that claim and the veteran 
could be provided with the opportunity to perfect an appeal 
of that issue by submitting a timely VA Form 9 (Substantive 
Appeal).  

Thereafter, in an October 2001 rating decision, the RO 
granted entitlement to service connection for traumatic 
arthritis of the right knee and assigned a 10 percent 
evaluation, effective January 5, 1999.  To date, the veteran 
has not expressed disagreement with either the disability 
rating or effective date assigned in that decision.  Thus, 
this matter is not currently before the Board on appeal.

In a March 2002 rating decision, the RO granted entitlement 
to service connection for a back disorder and assigned a 10 
percent evaluation, effective January 31, 2001.  The veteran 
subsequently expressed disagreement with the disability 
rating assigned in that decision.  An SOC has not been issued 
with respect to this issue.  Ordinarily, the Board would 
remand the issue to the RO for issuance of an SOC at this 
time.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  However, since the claims file will be retained at 
the Board for additional development on another issue, as 
noted above, the Board will address this matter at a later 
date.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's right ankle disability is manifested by no 
more than moderate limitation of motion; however, there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's right ankle disability is manifested by 
additional functional impairment, including excessive 
fatigability and pain, sufficient to warrant a higher 
evaluation.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
finds that the criteria for a 20 percent evaluation for his 
right ankle disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reflects that, in February 1991, the veteran was 
seen at a VA orthopedic clinic after his knee reportedly 
"gave way" five days before.  He also reported that he had 
twisted his right ankle at that time.  Subsequent clinical 
records show that, in June 1992, the veteran complained of 
soreness in his right ankle since injuring that ankle 
approximately one year before.  In January 1993, he was 
treated for complaints of right ankle pain with intermittent 
swelling and episodes of giving way.  X-rays revealed 
degenerative changes in the ankle and talonavicular joints, 
although the articular cartilage height of the ankle 
reportedly remained good.  The examining physician submitted 
a request for a canvas ankle support, noting that "[t]he 
right ankle brace is necessary because of adverse effects on 
the service connected left knee problem".

In a March 1996 decision, the Board granted entitlement to 
service connection for traumatic arthritis of the right 
ankle.  In that decision, the Board determined that the 
evidence supported a finding that the veteran's right ankle 
disorder had developed as a result of one or more falls 
caused by his service-connected left knee disorder.  This 
decision was implemented by the RO in a May 1996 rating 
decision in which the RO assigned a 10 percent evaluation for 
traumatic arthritis of the right ankle under the criteria of 
Diagnostic Codes (DCs) 5010-5271, effective November 13, 
1991.

In January 1999, the veteran submitted an informal claim of 
entitlement to increased evaluations for his various service-
connected disabilities, including his right ankle disorder.  

The RO subsequently obtained copies of the veteran's VA 
treatment records, which showed that he complained of pain 
and swelling in his right ankle on several occasions 
throughout 1997 and 1998.  In January 1997, X-rays of the 
veteran's right ankle were found to be essentially negative.  
However, in an April 1997 clinical note, an examiner 
indicated that there was X-ray evidence of degenerative joint 
disease in the right ankle.  X-rays obtained in October 1997 
reportedly showed evidence of prior trauma, to a great extent 
involving the medial malleolus.

In March 1999, the veteran underwent a VA orthopedic 
examination.  He reported experiencing occasional swelling 
and pain in the ankle, which was worse in the morning.  He 
indicated that these symptoms were not related to any 
specific activities, but that they did improve with rest.  It 
was noted that he had been using a cane in his right hand for 
the past three or four years for his left knee disability.  
Examination of the right ankle revealed that he had 5 degrees 
dorsiflexion and 35 degrees plantar flexion, with some 
crepitus on motion.  The examiner found tenderness to 
palpation in the anterior talofibular ligament area.  The 
examiner also found that motor strength was 5/5 for 
dorsiflexion and plantar flexion, and that sensation was 
intact distally.  The examiner concluded that the veteran had 
the beginning of minimal arthritis in the right ankle, but 
mainly soreness along the anterolateral ligamentous complex.  
It was noted that no instability was found.  

X-rays obtained shortly after his March 1999 VA examination 
showed spurring and slight ossicles, including at the 
anterior and medial malleolus, which was found to be 
suggestive of prior trauma and/or degenerative changes.  It 
was noted that some minimal soft tissue swelling was not 
excludable.

In the June 1999 rating decision, the RO denied entitlement 
to a rating in excess of 10 percent for traumatic arthritis 
of the right ankle.  The veteran subsequently appealed that 
decision.

In a statement submitted in August 1999, the veteran 
contended that his right ankle disability should be evaluated 
as 20 percent disabling under the criteria in DC 5271.  He 
argued that the severity of his disability was more 
accurately described as "marked" under those criteria, 
rather than "moderate".

In January 2001, the Board remanded this claim to the RO for 
additional evidentiary development.  The Board instructed the 
RO to request that the veteran identify any additional health 
care providers who treated him for his service-connected 
disabilities.  The Board also instructed the RO to provide 
the veteran with another VA examination to determine the 
nature and severity of his service-connected disabilities.  
The RO was instructed to ensure that the examiner comment on 
the degree of functional impairment, if any, caused by his 
right ankle disorder.  

In a May 2001 letter, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO also requested that he identify any medical 
facilities or medical examiners who have provided treatment 
for his service-connected disabilities.  The veteran was 
advised that, if he completed the enclosed authorization 
forms, the RO would attempt to obtain, on his behalf, any 
treatment records that he identified.

The veteran subsequently responded to the RO's letter by 
submitting additional copies of VA treatment records.   These 
records appear to pertain primarily to knee and back 
disabilities, and not to his service-connected right ankle 
disorder.  No private health care providers were identified 
by the veteran.

The RO subsequently requested and obtained copies of the 
veteran's complete VA treatment records.  These records show 
that he was seen at the orthopedic clinic for a variety of 
complaints throughout 2001, primarily involving his knee 
disabilities.

In September 2001, the veteran underwent another VA 
orthopedic examination.  He complained of swelling, pain, and 
giving way in his right ankle.  Examination of his right 
ankle revealed range of motion to be from 10 degrees of 
dorsiflexion to 40 degrees of plantar flexion, with 15 
degrees inversion and 15 degrees eversion.  The examiner 
noted that there was mild tenderness to palpation over the 
medial and lateral malleolus, but no tenderness to palpation 
over the tibial talar joint.  Examination also revealed mild 
increased laxity to inversion, and no increased laxity to AP 
stress or eversion stress.  The examiner noted a diagnosis of 
mild chronic instability with possible early degenerative 
changes.  With respect to functional impairment, the examiner 
concluded that the pain and instability that he experienced 
in his right ankle caused excessive fatigability and pain, 
especially when walking on uneven surfaces.  The examiner 
further concluded that the range of motion present in his 
ankle was adequate for most uses.

X-rays obtained shortly after his September 2001 VA 
examination showed small fragments off the distal medial 
malleolus, which were found to be indicative of previous 
remote trauma.  No arthritic change or malalignment was 
found.  The joint spacing was noted to be well maintained.

In the October 2001 SSOC, the RO continued to deny 
entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  Furthermore, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation - right ankle disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected right ankle disorder is 
currently evaluated as 10 percent disabling under the 
criteria of DC's 5010-5271.  Under DC 5010, traumatic 
arthritis, if substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  When the limitation of motion of the 
specific joint or joints involved is non compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.

The Board notes that the appropriate diagnostic code for 
rating limitation of motion in the ankle is DC 5271.  Under 
this code, a 10 percent disability rating is warranted for 
moderate limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  Normal range of motion in the ankle is 
considered to be 0 to 20 degrees of dorsiflexion, and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2001).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the assignment of a 20 percent evaluation 
under Diagnostic Code 5271.  In essence, the Board believes 
that the veteran's service-connected right disability is not 
manifested by "marked" limitation of motion in the left 
ankle as would be necessary in order to warrant a 20 percent 
evaluation.  In this regard, the Board has considered that, 
although the March 1999 VA examiner noted that dorsiflexion 
was limited to only 5 degrees, that examiner also indicated 
that plantar flexion was from 0 to 35 degrees.  Thus, while 
this examination did reveal substantial limitation in 
dorsiflexion, it also revealed only a very slight limitation 
in plantar flexion.  The subsequent VA examination in 
September 2001 revealed range of motion in the ankle to be 
from 0 to 10 degrees dorsiflexion and from 0 to 40 degrees 
plantar flexion.  Under the criteria of Plate II, these 
findings show only a slight limitation in dorsiflexion, and 
no limitation in plantar flexion.  In light of the foregoing, 
the Board concludes that the greater weight of the competent 
and probative evidence of record demonstrates that the 
veteran generally experiences no more than moderate 
limitation of motion in his right ankle.  We believe such a 
conclusion to be consistent with the results of the VA 
examinations conducted in March 1999 and September 2001.  
Accordingly, the Board finds that a disability rating in 
excess of 10 percent is not warranted under the criteria of 
DC 5271.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board has 
also considered whether the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as they relate to pain and any resulting functional 
impairment due to pain or other symptoms, might allow for a 
higher rating in this case. 

We have found the most probative evidence of record in this 
regard to be the report of the veteran's September 2001 VA 
orthopedic examination.  In his report, this examiner noted 
that the veteran complained of pain, swelling, and giving way 
in his right ankle.  After conducting a thorough examination, 
the examiner concluded that instability in the veteran's 
ankle resulted in excessive fatigue and pain, particularly 
when walking on uneven surfaces.  In light of this finding, 
the Board finds that the evidence is in approximate equipoise 
as to whether an additional 10 percent is warranted for the 
veteran's right ankle disorder under the Court's holding in 
DeLuca, and thus we will resolve reasonable doubt in favor of 
the appellant, increasing the overall disability rating 
assigned for his right ankle disability to 20 percent. 

The Board further finds, however, that the preponderance of 
the evidence is against granting more than an additional 10 
percent based on functional loss.  In this regard, the Board 
notes that the September 2001 VA examination was negative for 
any findings of weakness or incoordination.  Furthermore, the 
report was also negative for any findings of deformity or 
atrophy due to disuse.  Similarly, the veteran's treatment 
records from the past several years are also negative for any 
evidence of such symptoms.  Thus, we conclude that an 
additional disability rating of more than 10 percent is not 
warranted based upon functional loss due to pain or other 
symptoms.

In short, the Board finds that, resolving reasonable doubt in 
favor of the veteran, an increased evaluation of 20 percent 
is warranted for his right ankle disorder.  This evaluation 
is based upon a 10 percent disability rating under the 
criteria of DC 5271 and an additional 10 percent evaluation 
based upon functional loss.

Although the Board has considered the feasibility of an 
evaluation under other rating codes applicable to the ankle, 
we find that none is appropriate in this instance, as 
repeated VA examination has shown that his right ankle 
disability does not exhibit malunion or ankylosis.  See 38 
C.F.R. § 4.71a, DC's 5270, 5272, 5273 (2001).

In conclusion, under the reasonable-doubt doctrine, the Board 
concludes that a 20 percent disability rating is warranted 
for the veteran's right ankle disorder.  Thus, the benefit 
sought on appeal is granted.


ORDER

Entitlement to a 20 percent evaluation for traumatic 
arthritis of the right ankle is warranted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


